J-S65016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.M.H., JR.,   :   IN THE SUPERIOR COURT OF
 A MINOR                            :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: D.H., FATHER            :
                                    :
                                    :
                                    :
                                    :   No. 830 EDA 2017

                Appeal from the Decree February 1, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000750-2016,
                        CP-51-DP-0002809-2014


 IN THE INTEREST OF: M.N.E.H., A    :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: D.H., FATHER            :
                                    :
                                    :
                                    :
                                    :   No. 831 EDA 2017


                Appeal from the Decree February 1, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000751-2016,
                        CP-51-DP-0002810-2014


 IN THE INTEREST OF: M.M.H., A      :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: D.H., FATHER            :
                                    :
                                    :
                                    :
                                    :   No. 833 EDA 2017
J-S65016-17



                    Appeal from the Decree February 1, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000752-2016,
                            CP-51-DP-0000897-2015

BEFORE: OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                           FILED OCTOBER 27, 2017

       D.H. (“Father”) appeals from the decrees entered on February 1, 2017,

in the Philadelphia County Court of Common Pleas, involuntarily terminating

his parental rights to his sons, D.M.H., Jr., born in February of 2012, and

M.N.E.H., born in January of 2014, and his daughter, M.M.H., born in February

of 2015 (collectively, “Children”).1 Upon careful review, we affirm.

       We summarize the factual and procedural history as follows.        The

Philadelphia Department of Human Services (“DHS”) became involved with

this family in January of 2014, when Mother tested positive for illegal drugs

at the time of M.N.E.H.’s birth. Involuntary Termination Petition, 8/22/16, at

Exhibit A, ¶ a.2 DHS established a safety plan whereby Mother, along with

M.N.E.H. and D.M.H., Jr., were to reside in the home of her parents (“maternal

grandparents”), who would supervise Mother’s contact with her sons. Id. at

¶ b. In September of 2014, DHS received a report alleging that Mother and


____________________________________________


1 By decrees entered on February 1, 2017, the trial court also involuntarily
terminated the parental rights of the Children’s mother, C.A.M. a/k/a C.M.
(“Mother”). Mother did not file notices of appeal.

2During the subject proceedings, Mother’s counsel stipulated to the statement
of facts attached to DHS’s petition. N.T., 2/1/17, at 15.

                                           -2-
J-S65016-17


M.N.E.H. were not residing with the maternal grandparents, but with Father,

who also used drugs. Id. at ¶ c. Upon investigation, DHS substantiated the

report.    Id.   Further, DHS found Father’s home in disrepair and not

appropriate for his sons. Id. at ¶ e.

      On January 26, 2015, the trial court adjudicated D.M.H., Jr., and

M.N.E.H. dependent. Id. at ¶ g. When M.M.H. was born in February of 2015,

she tested positive for benzodiazepines. Id. at ¶ i. The trial court adjudicated

her dependent on April 20, 2015. Id. at ¶ p.

      The Children have special developmental and educational needs. N.T.,

2/1/17, at 25. As a result, they receive cognitive therapy. Id. at 25-26, 38.

In addition, M.M.H. receives physical therapy as a result of spinal problems.

Id. at 39-40.

      Father was assigned the following Single Case Plan (“SCP”) objectives:

report to the Clinical Evaluation Unit (“CEU”) for three random drug tests and

a drug screen assessment and diagnosis; participate in parenting classes; and

participate in weekly supervised visits. N.T., 2/1/17, at 17-18.

      In April of 2015, Father was incarcerated for one month due to a

violation of probation, which he was serving as a result of a conviction in 2011

involving burglary. N.T., 2/1/17, at 62; DHS Exhibit 18. Thereafter, in June

of 2015, Father was incarcerated for crimes committed after the placement of

his sons involving robbery, unlawful restraint, and impersonating a public

servant, to which he pleaded guilty. Id. at 63; DHS Exhibit 17. In February


                                        -3-
J-S65016-17


of 2016, Father was sentenced to a term of incarceration of one to two years

and five years of probation. Trial Court Opinion, 5/8/17, at 3; DHS Exhibit

17.    In addition, in April of 2016, Father was sentenced to a term of

incarceration of 3 to 24 months related to the 2011 crime of burglary. Trial

Court Opinion, 5/8/17, at 3.

       On August 22, 2016, DHS filed petitions for the involuntary termination

of Father’s parental rights to the Children pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). A hearing occurred on February 1, 2017, during which

DHS presented the testimony of Kiyana Grimes, a social worker and case

manager at the Community Umbrella Agency (“CUA”), and Tysha Fletcher, a

CUA outcome specialist.3 Father testified on his own behalf via telephone from

State Correctional Institution (“SCI”) Coal Township, at which time the parole

board had approved a “home plan” for Father, but had not yet provided him

a release date. N.T., 2/1/17, at 23, 34. In addition, Father presented the

testimony of N.M. (“maternal grandmother”), who, along with the maternal

grandfather, had been the kinship care providers for approximately one year

at the time of the subject proceedings.4 N.T., 2/1/17, at 114. The maternal

____________________________________________


3 In addition, DHS presented the testimony of Richard F. Limoges, M.D.,
psychiatrist, with respect to the involuntary termination petitions against
Mother only.

4 The maternal grandparents requested approval as kinship care providers at
the time of the older children’s placement. Involuntary Termination Petition,
8/22/16, at Exhibit A, at ¶ f. Although their request was not granted until



                                           -4-
J-S65016-17


grandmother testified that Father occasionally telephones the Children from

prison, and he sends them letters and pictures. Id. at 112-113.

       By decrees dated and entered on February 1, 2017, the trial court

involuntarily terminated Father’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b). Father timely filed notices of appeal and

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), which this Court consolidated sua sponte.

       On appeal, Father presents the following issues for our review:

       A.    Whether the trial court committed reversible error when it
       involuntarily terminated [F]ather’s parental rights where such
       determination was not supported by clear and convincing evidence
       under . . . 23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), and (a)(8)
       as [F]ather made progress towards working and meeting [his]
       [SCP] goals, namely staying drug free, working towards obtaining
       housing, working on parenting skills, and other goals, during the
       [C]hild[ren]’s placement?

       B.    Whether the trial court committed reversible error when it
       involuntarily terminated [F]ather’s parental rights without giving
       primary consideration to the effect that the termination would
       have on the developmental[,] physical[,] and emotional needs of
       the [C]hild[ren] as required by the Adoption Act[,] 23 Pa.C.S.A. §
       2511(b)?

Father’s brief at 4.

       We consider Father’s issues according to the following standard.



____________________________________________


March of 2016, as best as we can discern from the certified record, the
Children were placed with the maternal grandparents at the time of their
adjudications “through a family arrangement . . . pending [their] kinship [care
request].” N.T., 2/1/17, at 16, 25, 114; Involuntary Termination Petition,
8/22/16, at Exhibit A, at ¶ l.

                                           -5-
J-S65016-17


     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. § 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we




                                     -6-
J-S65016-17


conclude that the certified record supports the decrees pursuant to Section

2511(a)(2) and (b), which provides as follows.5

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                               . . .

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                           ...

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

____________________________________________


5 Based on this disposition, we need not consider Father’s issues with respect
to Section 2511(a)(1), (5), and (8). However, we conclude that termination
pursuant to Section 2511(a)(5) and (8) was not appropriate with respect to
M.M.H. because she was never in Father’s care. Likewise, termination was
not appropriate under these subsections with respect to D.M.H., Jr., because
it is not clear in the certified record whether he was removed from Father’s
care. See In re C.S., 761 A.2d 1197, 1200, n. 5 (Pa. Super. 2000) (en banc)
(holding that, because Section 2511(a)(5) and (8) are predicated on removal
of the child from the care of the parent, they were inapplicable where the
record reflects that the child was never in the father’s care).

                                           -7-
J-S65016-17


23 Pa.C.S. § 2511(a)(2), (b).

     This Court has stated as follows.

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).

     Further, we have stated, “[t]he grounds for termination due to parental

incapacity that cannot be remedied are not limited to affirmative misconduct.

To the contrary, those grounds may include acts of refusal as well as

incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326, 337 (Pa.

Super. 2002) (citations omitted). Nevertheless, parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities. Id. at 340. A parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id.

     In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme Court

addressed the relevance of incarceration in termination decisions under

Section 2511(a)(2). The S.P. Court held that “incarceration is a factor, and

indeed can be a determinative factor, in a court’s conclusion that grounds for

termination exist under § 2511(a)(2) where the repeated and continued

                                    -8-
J-S65016-17


incapacity of a parent due to incarceration has caused the child to be without

essential parental care, control or subsistence and that the causes of the

incapacity cannot or will not be remedied.” Id. at 828.

      With respect    to   Section 2511(b),     this   Court has   stated   that,

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id. (citation

omitted).   However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-763

(Pa. Super. 2008) (citation omitted).

      On appeal, Father argues that the court abused its discretion in

terminating his parental rights pursuant to Section 2511(a)(2) because he

attempted to remain close to the Children and to complete his SCP objectives.

Specifically, Father asserts he “completed a drug program and was awaiting

to be released from prison.” Father’s brief at 9 (citations to record omitted).

      The trial court found that Father’s conduct warranted termination under

Section 2511(a)(2) as follows.

      Father has failed to take affirmative steps to place himself in a
      position to parent the Children. The Children need permanency,

                                      -9-
J-S65016-17


      which Father cannot provide. Father is unable to take immediate,
      or even foreseeable, custody of the Children and ensure that they
      receive their therapy and special services.

Trial Court Opinion, 5/8/17, at 11. Upon review, we discern no abuse of

discretion.

      Father testified that, at the time of the two older children’s adjudication,

he participated in a drug screen, which was positive for cocaine. N.T., 2/1/17,

at 65. Kiyana Grimes, the CUA case manager for this family since February

of 2015, testified that Father did not begin drug and alcohol services prior to

his incarceration.   Id. at 18.   She testified that he completed a drug and

alcohol program in prison in September of 2016. Id. at 20, 23.

      With respect to his parenting objective, Ms. Grimes testified that, prior

to his incarceration, Father was referred to the Achieving Reunification Center

(“ARC”) for parenting services, but he never attended. Id. at 49-50. Ms.

Grimes testified that Father told her he was attending a parenting class at

DHS, but he did not provide documentation to show he completed it. Id. at

50.   In fact, Father acknowledged on cross-examination that he did not

complete the parenting program before being incarcerated.          Id. at 59-60.

Further, Ms. Grimes testified she never received documentation to show that

Father completed a parenting program while in prison. Id. at 20-21.

      Ms. Grimes testified Father was granted weekly supervised visits with

the Children before his incarceration. Id. at 19. She testified, “Sporadically,




                                     - 10 -
J-S65016-17


[Father] would come to the visits. Normally he would engage and interact

with the kids[,] but he [would] leave early.” Id.

       Ms. Grimes explained that the “home plan” approved by the parole

board involved Father returning to the home of his sister, where he was

residing at the time of the Children’s placement. Id. at 34-35. Ms. Grimes

testified on cross-examination that the home was not suitable for reunification

purposes because it needed repairs and was too small to accommodate the

Children.6 Id.

       Finally, Father testified during direct examination that he does not want

his parental rights terminated “[b]ecause I want to be there. . . . I do have a

relationship with my children. They do call me father. I want to be there.

I’m willing to do whatever I have to do.” Id. at 55-56. To the extent the trial

court rejected Father’s vow to cooperate as untimely or disingenuous, we

discern no abuse of discretion. See In re A.L.D., 797 A.2d at 340.

       Indeed, prior to his incarceration, Father had not commenced drug and

alcohol treatment.        In addition, Father had not completed a parenting

program, and he “sporadically” participated in supervised visits with the

Children, from which “most of the time he would leave early.” N.T., 2/1/17,

at 19, 24. Father was incarcerated in June of 2015, through the time of the



____________________________________________


6 Ms. Grimes testified that the home of Father’s sister would not accommodate
the Children because it has two bedrooms, and an unspecified number of
children of Father’s sister reside there as well. N.T., 2/1/17, at 34.

                                          - 11 -
J-S65016-17


subject proceedings, as a result of the crimes he committed after the

placement of D.M.H., Jr. and M.N.E.H.        Although the parole board had

approved a “home plan” for Father, the home he would return to was not

suitable for the Children. Moreover, Father would remain on probation for five

years after his release, the date of which had not yet been determined at the

time of the hearing.

      Based on the foregoing, we discern no abuse of discretion by the trial

court in terminating Father’s parental rights pursuant to Section 2511(a)(2).

Father’s repeated and continued incapacity, neglect, or refusal to perform his

parental duties has caused the Children to be without essential parental care,

control or subsistence necessary for their physical or mental well-being. In

addition, the causes of Father’s incapacity, neglect, or refusal cannot or will

not be remedied.

      With respect to Section 2511(b), Father asserts that the Children “call

him father and that he loves his children. . . .” Father’s brief at 11 (citing

N.T., 2/1/17, at 55-56). Therefore, Father argues DHS did not prove by clear

and convincing evidence that a bond does not exist between him and the

Children.

      It is well-established that a parent’s own feelings of love and affection

for a child, alone, will not preclude termination of parental rights. See In re

L.M., 923 A.2d at 512. Further, in considering the affection which a child may

have for his or her natural parents, this Court has stated the following:


                                    - 12 -
J-S65016-17


        Once clear and convincing evidence is produced
        demonstrating a parent has failed to cultivate a bond with
        her children, we cannot then overturn the termination of her
        parental rights on the basis that an agency did not produce
        enough evidence to prove the children do not feel strongly
        about the parent--a showing which is inherently negative in
        the first instance. A child’s feelings toward a parent are
        relevant to the section 2511(b) analysis. Nonetheless,
        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were
        the dispositive factor in the bonding analysis, the analysis
        would be reduced to an exercise in semantics as it is the
        rare child who, after being subject to neglect and abuse, is
        able to sift through the emotional wreckage and completely
        disavow a parent. . . . Nor are we of the opinion that the
        biological connection between [the parent] and the children
        is sufficient in of itself, or when considered in connection
        with a child’s feeling toward a parent, to establish a de facto
        beneficial bond exists.        The psychological aspect of
        parenthood is more important in terms of the development
        of the child and its mental and emotional health than the
        coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

     In addition, our Supreme Court has stated that, “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with their

foster parents.” T.S.M., supra at 268. The Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”     Id. at 269.    The T.S.M. Court

observed that, “[c]hildren are young for a scant number of years, and we have




                                    - 13 -
J-S65016-17


an obligation to see to their healthy development quickly. When courts fail .

. . the result, all too often, is catastrophically maladjusted children.” Id.

      In this case, there is no record evidence that the Children have seen

Father since his incarceration in June of 2015.         However, the maternal

grandmother testified that Father telephones the Children from prison

occasionally. N.T., 2/1/17, at 112. She explained, “Sometimes he will call

every day for about a month[,] and then I may not hear from him maybe for

a couple of weeks.” Id. at 114. The maternal grandmother testified that

D.M.H., Jr., and M.N.E.H. know who Father is. Id. at 112. With respect to

M.M.H., she testified, “she knows daddy but I’m not sure that she could put a

face to that.   But she knows it’s daddy on the phone.”        Id. at 113.      The

maternal grandmother testified that the Children “get very excited to speak

with [Father] on the phone.” Id.

      Nonetheless, Ms. Grimes, a social worker and the case manager who

visits the Children in their kinship care home on a regular basis, testified that

D.M.H., Jr., then nearly age five, and M.N.E.H., then age three, “have a lack

of connection with” Father because they have not “had any consistent contact

or communication with” him. N.T., 2/1/17, at 25, 27-28. With respect to

M.M.H., then nearly age two, Ms. Grimes testified that she “was an infant

when . . . [Father] . . . was incarcerated so she really doesn’t have any

connection with him.” Id. at 28. Therefore, Ms. Grimes testified that the

Children would not suffer irreparable harm if Father’s parental rights are


                                     - 14 -
J-S65016-17


terminated. Id. at 29-30. Rather, Ms. Grimes testified that D.M.H., Jr., and

M.N.E.H. are “well-bonded” to their maternal grandparents. Id. at 25. She

testified that M.M.H. “is also attached” to the maternal grandmother.         Id.

Likewise, Tysha Fletcher, the CUA outcome specialist for this family since

2016, testified that there is “a big bond” between the Children and the

maternal grandmother.7 Id. at 107.

       The maternal grandparents are a pre-adoptive resource for the Children.

Id. 114. The maternal grandmother testified as follows on cross-examination

by DHS:

       Q. [I]f the court were to terminate [Father’s] rights, would you let
       him maintain contact or play any role in [the Children’s] lives?

       A. Yes.

Id.

       Finally, the maternal grandmother testified that D.M.H., Jr., and

M.N.E.H. receive occupational therapy and special instruction in her home.

Id. at 115.        With respect to D.M.H., Jr., she testified, “He’s doing

wonderfully[,] so he’s come a long way.” Id. at 115. In addition, the maternal

grandmother testified that M.M.H. receives special instruction and physical



____________________________________________


7 Ms. Fletcher testified that, while the maternal grandparents’ kinship request
was pending, she supervised visits between the Children and the maternal
grandmother. N.T., 2/1/17, at 104-105. In addition, Ms. Fletcher testified
that she supervised visits between the Children and Mother, and that the
maternal grandmother attended those visits as well. Id. at 104-105, 108-
109.

                                          - 15 -
J-S65016-17


therapy. Id. Further, she testified that M.M.H. will begin speech therapy the

following day. Id.

      Based on the totality of the record evidence, which we have reviewed in

light of the relevant statutory and case law, we discern no abuse of discretion

by the trial court in concluding that there is no parental bond between the

Children and Father; therefore, terminating Father’s parental rights would not

destroy an existing beneficial relationship for the Children. See Trial Court

Opinion, 5/8/17, at 16.     The testimonial evidence supports the court’s

conclusion that terminating Father’s parental rights will serve the Children’s

developmental, physical, and emotional needs and welfare pursuant to Section

2511(b). Accordingly, we affirm the decrees.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2017




                                    - 16 -